Citation Nr: 1510651	
Decision Date: 03/13/15    Archive Date: 03/24/15

DOCKET NO.  13-35 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder, other than PTSD.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1952 to October 1953.  Among the Veteran's awards for his service was the Korean Service Medal with two Bronze Service Stars.

These matters come before the Board of Veterans' Appeals (the Board) from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.

Based on the medical evidence of record, and in light of the holding in Clemons v. Shinseki, the Veteran's claim for service connection for PTSD has been recharacterized as noted above.  23 Vet. App. 1 (2009) (holding that when a Veteran makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

After review of the record, the Board finds that a remand for further development is necessary to ensure that there is a complete record upon which to decide the claims.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (2014); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 4.125(a) (2014).

If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(f)(3) (2014).

It appears that the Veteran's service personnel records are incomplete.  Of record is a December 2008 letter from the National Personnel Records Center (NPRC), indicating that the document needed to answer the Veteran's inquiry was not in the NPRC files, and may have been destroyed in the July 12, 1973 fire.  It is unclear from the record what inquiry the Veteran submitted, or whether the AOJ submitted an inquiry to attempt to verify the Veteran's reported stressors.  The Veteran submitted several statements in which he reported in-service stressors that occurred during his service in Korea.  See, e.g., August 2010 Statement in Support of Claim for Service Connection for PTSD.

There is no indication in the record that the AOJ forwarded the Veteran's available stressor information to the U.S. Army and Joint Services Records Research Center (JSRRC) or attempted to obtain the Veteran's unit history for the time the Veteran was stationed in Korea.  

The Veteran's reported stressors, including witnessing aircraft explode, an airmen being killed, and jumping for cover at the sound of gunfire he believed directed at him, may relate to a "fear of hostile military or terrorist activity," however, it is unclear from the record whether the Veteran was stationed in a location involving exposure to hostile military or terrorist activity or whether K8 5th Air Force Base (Kunsan) was attacked while the Veteran was stationed there.  See Statement, received January 6, 2011, pp. 11-18.  In light of the amended regulations governing service connection for PTSD, a determination must be made in that regard.

The Veteran was afforded VA examinations in January 2011 and July 2014.  Although both examination reports determined that the Veteran did not meet the Diagnostic and Statistical Manual of Mental Disorders (DSM) criteria for a diagnosis of PTSD, neither examination report provided an opinion on whether the Veteran's other diagnosed psychiatric disorder was related to service.  The medical record is therefore incomplete.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).  Expedited handling is requested.)

1.  Obtain the relevant unit records from the U.S. Army and Joint Services Records Research Center (JSRRC) (formerly USASCURR) pertaining to the Veteran's service in Korea to corroborate the Veteran's claimed stressors.  Also obtain any outstanding service personnel records.

Efforts to obtain these records should continue until it is determined that they do not exist, or that further efforts to obtain the records would be futile.  The Veteran must be notified of any records that cannot be obtained, of VA's efforts to obtain the records, and of any additional actions that will be undertaken.  All records obtained must be associated with the Veteran's claims file.
 
2.  Determine whether any of the stressors either (1) relate to a fear of hostile military or terrorist activity and are consistent with the places, types, and circumstances of his service; or (2) do not involve fear of hostile military or terrorist activity, but have been sufficiently corroborated or verified.

3.  Thereafter, schedule the Veteran for a VA examination with a VA psychiatrist or psychologist to determine the current nature and etiology of any diagnosed acquired psychiatric disorders.  The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with this examination.  Any indicated tests and studies must be accomplished.  All clinical findings must be reported in detail and correlated to a specific diagnosis.  

Following examination of the Veteran, the examiner should, in light of the examination findings and the service and post-service medical evidence of record, provide a written response to the following:

a)  Identify any acquired psychiatric disorder that is currently manifested or is indicated in the evidence of record at any time since August 2010.

b)  For PTSD, if diagnosed and any claimed stressor is corroborated, state whether it is at least as likely as not (50 percent probability or greater) that the Veteran's PTSD was causally related to his military service.

c) For PTSD, if diagnosed and any claimed stressor relates to a fear of hostile military or terrorist activity, state whether the Veteran's reported stressors are adequate to support a diagnosis of PTSD and, if so, support the diagnosis of PTSD under DSM IV.  If PTSD is not diagnosed, the examiner should explain why the diagnosis is not supported.

d)  For each acquired psychiatric disorder identified, other than PTSD, proffer an opinion as to whether it is at least as likely as not (a probability of 50 percent or greater) that the disability is related to or had its onset during service.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

4.  Thereafter, ensure any other development deemed warranted is performed and readjudicate the Veteran's claims.  If a complete grant of any benefit requested is not awarded, issue a Supplemental Statement of the Case (SSOC) to the Veteran and his representative, and provide them an opportunity to respond before returning the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




